Citation Nr: 1048023	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  98-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Meniere's disease.

5.  Entitlement to service connection for status post shell 
fragment wound to the left side of the head.

6.  Entitlement to an initial compensable rating for residuals of 
gunshot wound of the second left toe.




REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active duty from August 1968 to March 1971.  He 
served in combat in the Republic of Vietnam and was awarded the 
Combat Infantryman Badge, Vietnam Service Medal with 3 Bronze 
Service Stars, Republic of Vietnam Gallantry cross with Palm Unit 
Citation Badge, among others.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and December 1998 rating decisions 
issued by the San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
claims for service connection for PTSD, hearing loss, tinnitus, 
and status post shell fragment wound to the left side of the 
head, and granted a non-compensable evaluation for residuals of 
gunshot wound of the second left toe.  The Veteran perfected an 
appeal as to these issues.  

The Veteran testified at personal hearings at the RO in September 
1998 and June 2000.  These matters were previously remanded for a 
hearing before a Veterans Law Judge.  The hearing was scheduled 
in May 2005 and the Veteran failed to report.  It was again 
remanded for additional development in September 2006.  By 
decision dated in June 2009 the Board denied the Veteran's 
claims.  He appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2010 the Court issued an order 
granting the parties' Joint Motion for Remand (Joint Motion) to 
vacate the Board's decision and remand the case back to the Board 
for compliance with the Joint Motion.

The Veteran has inferred a claim for Meniere's disease as 
inextricably intertwined with his existing claims for hearing 
loss and tinnitus.  These issues are further discussed in the 
remand portion of this decision.

The issues of entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), hearing loss, tinnitus, Meniere's disease, and status 
post shell fragment wound to the left side of the head are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDING OF FACT

In an August 2010 correspondence by the Veteran and a November 
2010 letter from the Veteran's attorney, the Veteran has 
indicated that he wishes to withdraw his appeal concerning the 
issue of entitlement to an initial compensable rating for 
residuals of gunshot wound of the second left toe.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an initial 
compensable rating for residuals of gunshot wound of the second 
left toe.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1998 rating decision the RO granted service connection 
for residuals of a gunshot wound of the second toe left foot and 
assigned a zero percent disability rating.  The Veteran disagreed 
with that determination in April 1998 and perfected an appeal to 
the Board in September 1998.  The Board denied the appeal by 
decision dated in June 2009.  The Veteran appealed the Board's 
decision to the Court.  In June 2010 the Court granted a Joint 
Motion for Remand and the Board's June 2009 decision was remanded 
to the Board.  

In an August 2010 correspondence by the Veteran and a November 
2010 letter from the Veteran's attorney, the Veteran indicated 
that he wanted to withdraw his appeal concerning the issue of 
entitlement to an initial compensable rating for residuals of 
gunshot wound of the second left toe.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to an initial compensable rating for 
residuals of gunshot wound of the second left toe, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue and it is dismissed.

ORDER

The appeal concerning the issue of entitlement to an initial 
compensable rating for residuals of gunshot wound of the second 
left toe is dismissed.




REMAND

The Veteran claims that he has PTSD, which he attributes to 
exposure to combat while serving in the Republic of Vietnam.  
Medical and treatment records show no diagnosis of PTSD.  The 
Veteran's service records reflect that he served in the Republic 
of Vietnam from March 1970 to March 1971.  His military 
occupational specialty was light weapons infantry.  A DD Form 215 
verifies he received the Combat Infantryman Badge, Vietnam 
Service Medal with 3 Bronze Service Stars, Republic of Vietnam 
Gallantry cross with Palm Unit Citation Badge, among others.  
Thus, the Veteran's combat service is confirmed.  During his 
personal hearing in June 2000 the Veteran testified of exposure 
to combat while in Vietnam to include being at a base that was 
attacked continuously on a daily basis.  On VA examination in 
November 1998 the Veteran was diagnosed with adjustment disorder 
with anxious mood.  It was the opinion of VA examiner at that 
time that based on the Veteran's history and records, he does not 
fulfill the diagnosis criteria for PTSD.  The examiner also 
commented that the Veteran's claim contradicts the service 
medical records about his injury to the left foot.  

While there is no diagnosis of PTSD, the Veteran has been 
diagnosed with other psychiatric disorders.  In order to properly 
assess the Veteran's claim for an acquired psychiatric disorder, 
to include PTSD, on remand the RO must schedule him for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s).  In addition to conducting a psychiatric 
examination, the designated examiner must provide a medical nexus 
opinion with respect to any identified acquired psychiatric 
disorder.  The opinion must address whether the Veteran has an 
acquired psychiatric disorder that is attributable to his active 
military service.  

With respect to the claims for hearing loss and tinnitus, the 
Veteran appealed the Board's denial of the claims to the Court.  
The Court issued an order granting the parties' Joint Motion to 
vacate the Board's decision and remand the case, including said 
issues, back to the Board for compliance with the Joint Motion.  
The Veteran's attorney now argues that the Veteran's hearing loss 
and tinnitus have been diagnosed as symptoms of Meniere's disease 
and is claiming service connection for this disability.  

A private physician, in a November 2010 report, opined that the 
Veteran's Meniere's syndrome was more likely than not caused by 
his in-service exposure to acoustic trauma and symptoms such as 
tinnitus, vertigo, dizziness, unbalance, and hearing loss are 
considered as resultant from his Meniere's disease.  He concluded 
that it was his opinion that the Veteran's Meniere's disease and 
secondary symptoms are related to service.  It is noted that the 
Veteran's service treatment records are negative for any findings 
or treatment of Meniere's disease.  Meniere's syndrome was 
diagnosed post-service during private medical evaluations in 
1997, 2003 and 2004.  In August 1997 the Veteran had various 
pertinent diagnoses of loss of balance and vertigo, and a 
provisional diagnosis that included dizziness.  In a February 
1998 psychiatric medical report, the Veteran complained that he 
had developed severe Meniere's syndrome, which had not improved 
and he continued to have vertigo and headache.  

The Board finds that the claims of entitlement to hearing loss 
and tinnitus are intertwined with the service connection claim of 
Meniere's disease, which is being remanded herein because 
resolution of that claim could have bearing on the outcome of the 
claims for hearing loss and tinnitus.  

In light of the above evidence, the Veteran should now be 
afforded a VA ear disease examination with medical opinion in 
order to determine whether any currently diagnosed hearing loss, 
tinnitus, and/or Meniere's disease had its clinical onset or is 
otherwise related to any incident of service.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In light of the issue of service connection for Meniere's disease 
being remanded, the RO should ensure that proper notice is issued 
pursuant to 38 U.S.C.A. § 5103, 5103A, 38 C.F.R. § 3.159 and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Finally, the Veteran is claiming that the left side of his head 
was injured in an explosion.  A VA examination in November 1997 
included a computerized tomography (CT) scan of the head and was 
negative for abnormality, but a September 1998 x-ray examination 
revealed a tiny metallic foreign body in the area of the left 
frontal temporal region of the scalp. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and 
ensure that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  Specifically, 
the RO should:

(a) Notify the Veteran of the information and 
evidence necessary to substantiate his claim 
for service connection for Meniere's disease.

(b) Notify the Veteran of the information and 
evidence he is responsible for providing;

(c) Notify the Veteran of the information and 
evidence VA will attempt to obtain, e.g., 
that VA will make reasonable efforts to 
obtain relevant records not in the custody of 
a Federal department or agency and will make 
as many requests as are necessary to obtain 
relevant records from a Federal department or 
agency; and

(d) Furnished the appropriate notice that 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman, 19 Vet. App. 473.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
psychiatric disorder, including PTSD.  The 
Veteran's claims file, to include a complete 
copy of this REMAND, must be provided to the 
examiner designated to examine the Veteran, 
and the report of examination should note 
review of the claims file.  

All necessary special studies or tests, to 
include psychological testing and evaluation, 
such as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the 
Veteran currently suffers from PTSD (due to 
his combat service, his claim of stressors 
can be presumed to be true).  

The examination report should include the 
complete rationale for all opinions 
expressed. 

If psychiatric disability other than PTSD is 
diagnosed, the examiner must provide an 
opinion as to whether it is at least as 
likely as not related to his active military 
service.  All opinions must be set forth in 
detail and explained in the context of the 
record.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any hearing 
loss, tinnitus, and/or Meniere's disease.  
For any pertinent disability found, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability or greater) attributable to 
service, to include combat exposure. 

The claims file as well as a copy of this 
remand must be made available to the examiner 
for review prior to the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale for any opinion expressed 
should be provided.  

4.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and etiology of any status post shell 
fragment wound to the left side of the head.  
For any pertinent disability found, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability or greater) attributable to 
service, to include combat exposure. 

The claims file as well as a copy of this 
remand must be made available to the examiner 
for review prior to the examination.  Any 
evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale for any opinion expressed 
should be provided.  

5.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp.2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


